The opinion of the court was delivered by
Redfield, J.
The plaintiff, an unfortunate girl, blind from her birth, gave lessons in music one day in each week to defendant’s daughters, and lodged there over night. A certain room in defendant’s house was assigned to plaintiff by defendant and his wife, as a private lodging room. On the occasion in question, she *591was awakened about the middle of the night, in the dark, by the rustle and footsteps of some person in her room ; presently the defendant sat down upon her bed and bed-clothes in which she was wrapped, leaned over her person, and made repeated and persistent solicitations to her for sexual intimacy, which she repelled, and urged him to leave her room. She got up from htfr bed, dressed herself and sat up the residue of the night. And by these acts of the defendant she was so excited, alarmed, and put in fear, and her feelings so outraged that she was made sick, and so continued for a long space of time. The declaration is in three counts. Trespass, trespass quare clausum, and a count in case.
I. It is claimed that the entry into the plaintiff’s private apartments did not support the action of trespass quare clausum; but we think that her right to her private sleeping-room during the night under the circumstances of this case, was as ample and exclusive against the inmates of the house, as if the entry had been made into her private dwelling house through the outer door. Her right of quiet occupancy and privacy was absolute and exclusive ; and the entry by stealth in the night into such apartments without license or justifiable cause, was a trespass ; and, if with felonious intent, w,as a crime. State v. Clark, 42 Vt. 680.
II. The approach to her person in the manner • her testimony tends to prove — sitting on the bed and bed-clothes that covered her person, and leaning over her with the proffer of criminal sexual intercourse ; so near as to excite the fear and apprehension of force in the execution of his felonious purpose, was an assault. The whole act and motive was unlawful, sinister and ’ wicked. The act of stealing stealthily into the bed-room of a virtuous woman at midnight to seek gratification of criminal lust, is sufficiently dishonorable and base in purpose and in act; but especially so, when the intended victim is a poor, blind girl under the protecting care of the very man who would violate every injunction of hospitality, that he might dishonor and ruin at his own hearthstone this unfortunate child, who had the right to appeal to *592him to defend her from such outrage. Alexander v. Blodgett, 44 Vt. 476.
III. The court charged the jury that if the plaintiff was so frightened and shocked in her feelings as to injure her health by defendant’s conduct, as described in her testimony, that she could receive damages for such injury. The defendant’s counsel asked the court to charge, in substance, that if defendant’s acts and conduct would not have injured a person of ordinary nerve and courage, then there can be no recovery.
When the acts of the party complained of are of themselves innocent and harmless, and may become wrongful by the manner in which they are done, then a man is to be judged by the common and ordinary effect of such acts. But when a married man breaks into the bed-room of a chaste and honest woman at midnight, and proposes to her sexual and criminal commerce with her, the act is wholly wrongful; the aim and purpose is wrongful, and the act if perpetrated is criminal; and the party offending must answer in damages for all actual injuries. And we think in this case, if all the facts claimed by the plaintiff in her testimony were found to be true, the plaintiff had a right to recover. And the charge of the court as to exemplary damages, was sound.
The judgment of the County Court is affirmed.